Opinion issued February 22, 2006.







 





In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00942-CV



IN RE ANDREW BENNETT BOYD, ABCO PRODUCTS, INC., AND
FILIBERTO FUENTES, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	By petition for writ of mandamus, relators, Andrew Bennett Boyd, ABCO
Products, Inc., and Filiberto Fuentes, challenge the trial court's (1) July 14, 2006 order
denying Andrew Bennett Boyd, et al.'s motion for protective order on Vicky Holly.
	On February 20, 2007, the relators filed an unopposed emergency motion for
expedited decision.  
	We grant the unopposed emergency motion for expedited decision.
	We deny the petition for writ of mandamus.
PER CURIAM


Panel consists of Justices Taft, Alcala, and Hanks.
 
1.               --